LATTIMORE, J.
Conviction for operating a motor bus without permit; punishment, a fine of $1.
 Section 2, c. 270, Acts Regular Session of 40th Legislature (1927), forbids any motor bus company, its employés, operators, etc., to operate any motor propelled vehicle for the regular transportation of passengers for com*1058pensation or hire over any public highway of this state. This law is not violated by an agent of such company, who hires a service car one time to transport over a public highway of this state passengers who had been brought to our state line upon a vehicle operated outside the state by said company. This is what appears from the statement of facts to have been done by appellant. This seems to be all that he is shown: by proof to 'have done. Unless under the facts the vehicle in question was operated on the public highways of this state regularly for the transportation of such passengers without a permit, its operator would not violate the law, and this court would not undertake to pass on the validity.of any part of a statute not shown by the facts to have been violated.
The facts in this case failing to make out a case under the law mentioned, the judgment will be reversed and the cause remanded.